Dismissed and Memorandum Opinion filed August 16, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00609-CV

                           DAVID BUZZELLI, Appellant

                                           V.

 MICHAEL "MATT" MILAN EMANUEL, MICHAEL KLARE, GREG BRYAN,
 INDIVIDUALLY, AND INSPECTORMAN.COM, L.L.C., D/B/A BRYAN AND
  BRYAN INSPECTORS, L.L.C., BRYAN AND BRYAN PEST AND TERMITE
  INSPECTIONS, L.L.C., BOB RYAN, INDIVIDUALLY AND ON BEHALF OF
                 ROBERT RYAN REALTORS, Appellees


                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-28042


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed April 2, 2012. On August 9, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.